UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-151200 FLURIDA GROUP, INC. ((Exact name of registrant as specified in its charter) Nevada 26-0688130 (Stateorotherjurisdictionof incorporationororganization) (PrimaryStandard IndustrialClassification CodeNumber) IRSI.D. 22 W. Washington St., Suite 1500 Chicago, IL (Address of principal executive offices) (Zip Code) Issuer’s telephone number:630-778-6991 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:None Common stock, par value $0. 001 per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. YesoNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every InteractiveData File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act.)YesoNox The aggregate market value of the Registrant’s Common Stock held by non-affiliates of the Registrant (based upon the closing price of the Registrant’s Common Stock as of June 30, 2011 was approximately $779,034 (based on 6,491,947 shares of common stock outstanding held by non-affiliates on such date, $0.12per share). Shares of the Registrant’s Common Stock held by each executive officer and director and by each entity or person that, to the Registrant’s knowledge, owned 5% or more of the Registrant’s outstanding Common Stock as of June 30, 2011 have been excluded in that such persons may be deemed to be affiliates of the Registrant. This determination of affiliate status is not necessarily a conclusive determination for other purposes. The number of outstanding shares of Registrant’s Common Stock, $0.001 par value, was 38,990,827 shares as of March 31, 2012. TABLE OF CONTENTS PART I Item 1. Description of Business 4 Item 2. Description of Property 8 Item 3. Legal Proceedings 8 Item 4. Submission of Matters to a Vote of Security Holders 8 Item 5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 9 Item 6. Selected Consolidated Financial Data 10 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 10 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 18 Item8. Financial Statements 19 Item9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosures 44 Item9A. Controls and Procedures 44 Item9B. Other Information 45 Item10. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance with Section 16(a) of the Exchange Act 46 Item11.Executive Compensation 48 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 51 Item 13. Certain Relationships and Related Transactions, and Director Independence. 51 Item14.Principal Accountant Fees and Services 54 Item15.Exhibits 55 2 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS AND INFORMATION This Annual Report on Form 10-K, the other reports, statements, and information that we have previously filed or that we may subsequently file with the Securities and Exchange Commission, or SEC, and public announcements that we have previously made or may subsequently make include, may include, incorporate by reference or may incorporate by reference certain statements that may be deemed to be “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 and are intended to enjoy the benefits of that act. Unless the context is otherwise, the forward-looking statements included or incorporated by reference in this Form 10-K and those reports, statements, information and announcements address activities, events or developments that Flurida Group, Inc. (hereinafter referred to as “we,” “us,” “our,” “our Company” or “Flurida Group”) expects or anticipates, will or may occur in the future. Any statements in this document about expectations, beliefs, plans, objectives, assumptions or future events or performance are not historical facts and are forward-looking statements. These statements are often, but not always, made through the use of words or phrases such as “may,” “should,” “could,” “predict,” “potential,” “believe,” “will likely result,” “expect,” “will continue,” “anticipate,” “seek,” “estimate,” “intend,” “plan,” “projection,” “would” and “outlook,” and similar expressions. Accordingly, these statements involve estimates, assumptions and uncertainties, which could cause actual results to differ materially from those expressed in them. Any forward-looking statements are qualified in their entirety by reference to the factors discussed throughout this document. All forward-looking statements concerning economic conditions, rates of growth, rates of income or values as may be included in this document are based on information available to us on the dates noted, and we assume no obligation to update any such forward-looking statements. It is important to note that our actual results may differ materially from those in such forward-looking statements due to fluctuations in interest rates, inflation, government regulations, economic conditions and competitive product and pricing pressures in the geographic and business areas in which we conduct operations, including our plans, objectives, expectations and intentions and other factors discussed elsewhere in this Report. Certain risk factors could materially and adversely affect our business, financial conditions and results of operations and cause actual results or outcomes to differ materially from those expressed in any forward-looking statements made by us, and you should not place undue reliance on any such forward-looking statements. Any forward-looking statement speaks only as of the date on which it is made and we do not undertake any obligation to update any forward-looking statement or statements to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events. The risks and uncertainties we currently face are not the only ones we face. New factors emerge from time to time, and it is not possible for us to predict which will arise. There may be additional risks not presently known to us or that we currently believe are immaterial to our business. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements.If any such risks occur, our business, operating results, liquidity and financial condition could be materially affected in an adverse manner. Under such circumstances, you may lose all or part of your investment. The industry and market data contained in this report are based either on our management’s own estimates or, where indicated, independent industry publications, reports by governmental agencies or market research firms or other published independent sources and, in each case, are believed by our management to be reasonable estimates. However, industry and market data is subject to change and cannot always be verified with complete certainty due to limits on the availability and reliability of raw data, the voluntary nature of the data gathering process and other limitations and uncertainties inherent in any statistical survey of market shares. We have not independently verified market and industry data from third-party sources. In addition, consumption patterns and customer preferences can and do change. As a result, you should be aware that market share, ranking and other similar data set forth herein, and estimates and beliefs based on such data, may not be verifiable or reliable. 3 PART I Item 1. Description of Business General Organization Flurida Group, Inc. is a Nevada corporation formed on December 19, 2006, with registered address at 502 East John Street, Carson City, NV 89706. Flurida Group, Inc. transacts its business in the U.S. as Flurida Group USA, Inc. located in the State of Illinois and has principal office at 22 W. Washington St., Suite 1500, Chicago, IL 60602, USA. Our telephone number is 630.778.6991. Besides USA operation, Flurida Group, Inc. also established one representative office in China and one subsidiary in Europe: Flurida Group Qingdao Office. (“Flurida Qingdao”): Flurida Group Qingdao Office is registered on December 10, 2007. It is a representative office on behalf of Flurida Group, Inc. to conduct the business of trading services, distribution, and marketing of the appliance parts in China. The Flurida Group Qingdao Office is located at Room 301, Unit 1, Yulong Building, 19 Miaoling Road, Qingdao, China 266061. The company closed its Flurida Qingdao China office in July, 2009. Flurida Group European S.R.L (“Flurida European”): Flurida Group European S.R.L. was established on December 28, 2007 and is 100% owned by Flurida Group, Inc. Flurida European is in the business of trading services, distribution, and marketing of the appliance parts in Europe. The Flurida European office was closed in July 2011 Flurida Group leased a warehouse at 24ain Street, Carson, CA 90745 on September 1, 2010. Business Our business is the sale of appliance parts in Asia, Europe, Australia, North and South America. Our Products Wesell the following types of appliance parts: · Automatic Refrigerator Build-in Icemaker:The automatic refrigerator build-in icemaker is designed for household refrigeration products, such as refrigerator, under-counter refrigerator, freezer to make the ice cubes automatically. · Refrigerator Through-Door Ice Water System:Refrigeration Through-Door Ice Water System is the system that stores the ice cubes harvested from the icemaker, delivered and dispensed the ice, crushed ice or water to the refrigerator door through the electronic control system at the front of the refrigerator door. The through-door ice water system normally includes the following assemblies: ice bucket assembly, motor rail assembly, module assembly, facade assembly, housing assembly. The ice bucket assembly and the motor rail assembly can be located in the freezer, in the refrigerator door and or sealed chamber in the refrigerator. The module assembly, facade assembly and housing assembly vary according to the specific design from each client. · Shade Pole Motor and Motor Assembly for Refrigerator or Freezers:The shade pole motor and motor assembly is a key part for refrigerators or freezers. Flurida Group Inc’s motor part is designed and specified for the refrigerators or freezers made by Electrolux, an US with headquarters in Charlotte NC. Flurida also supplies the motors and motor assemblies to Electrolux Europe facilities in Italy and Hungary. For the fiscal year ended December 31, 2011, the Company had total net revenue of $ 13,780,374. For the period January1 to December 31, 2011, the Company sold icemakers and motors to, Electrolux USA, located at Charlotte NC for sales of $ 10,022,371. The motors were manufactured and supplied by Zhong Nan Fu Rui; all the motors were shipped out at FOB shipping point Qingdao, China.And the icemakers were manufactured and supplied by ChuZhou FuDa Mechanical & Electronics Co., Ltd; all the icemakers were shipped out at FOB shipping point Nanjing, China. 4 The Company sold motors to another US company, Master Precision Global (MPG), a sub-assembler to Electrolux, for $ 461,056. The motors were manufactured and supplied by Zhong Nan Fu Rui, and shipped out at FOB shipping point at Qingdao, China. The company also sold motors, to Stanco Metal Products for $40,902; the motors were manufactured and supplied by Zhong Nan Fu Rui, and all of those parts were shipped out at FOB shipping point at Qingdao, China. The Company also sold Motors to Electrolux –ST. Cloud for $ 244,775. The motors were manufactured and supplied by Zhong Nan Fu Rui. and shipped out at FOB shipping point at Qingdao, China. For the fiscal year ended December 31, 2011, the Company sold icemakers, components, and tooling service to Electrolux –Australia for $ 519,428. The icemakers were manufactured and supplied by Chu Zhou Fu Da Mechanical & Electronics; all the icemakers were shipped out at FOB shipping point Nanjing, China. The Company also sold DAC Boxes to Electrolux –Sweden for $ 36,107. The DAC Box were manufactured and supplied by Qingdao Fu Bi Da; all the DAC Boxes were shipped out at FOB shipping point Qingdao, China. The Company sold DAC Boxes, Deflector, push buttons, Magnets, Motors and other related parts to Electrolux –Italy for total $ 580,527. The DAC Boxes, Magnets, Motors and other related parts were manufactured and supplied by Zhong Nan Fu Rui, and Qingdao Fu Bi Da; all the DAC Boxes magnets, and motors were shipped out at FOB shipping point Qingdao, China. The Company also sold DAC Boxes, Magnets, Motors, and other related parts to Electrolux – Hungry for total $ 900,806. The DAC Boxes, magnets and Motors were manufactured and supplied by Zhong Nan Fu Rui, and Qingdao Fu Bi Da respectively; all the DAC Boxes magnet, and motors were shipped out at FOB shipping point Qingdao, China. The Company sold Motors and other parts to Electrolux – Do Brasil for $ 6,828. The motors were manufactured and supplied by Zhong Nan Fu Rui. and shipped out at FOB shipping point at Qingdao, China. The company sold Motors, icemakers, and some related refrigerator appliance parts to North Carolina Electrolux Major Appliances, Inc for $ 299,927. The parts were manufactured and supplied by Zhong Nan Fu Rui, and were shipped out at FOB shipping point at Qingdao, China. The company sold Thermosatl and icemakers to an US company, Exact Peplacement Parts for $ 45,797. The parts were manufactured and supplied by Zhong Nan Fu Rui, and were shipped out at FOB shipping point at Qingdao, China. The company also sold Thermostat to an US company, JC Technology Industries Inc for $ 600. The parts were manufactured and supplied by Zhong Nan Fu Rui, and were shipped out at FOB shipping point at Qingdao, China. For the period of January to December 2011, the Company sold thermostats and other related key parts for icemakers and motors, to Zhong Nan Fu Rui. The parts were used for the icemakers and motors. Flurida Group purchased the parts from Wako Electronics, Inc., an US Company located at Louisville, KY 40299.Flurida Group also sold Rocker Switch, the key parts for icemakers, to Zhong Nan Fu Rui.The parts, Rocker Switch, were used for the icemakers .The Company purchased the parts, Rocker Switch, from CW Industries, an US Company located atSouthampton, PA; and also Flurida Group purchased some other related key parts from corporate America, and then sold to Zhong Nan Fu Rui. Flurida Group, Inc. addsaveraged 5% - 10% margin based on the cost of purchase, then sold to them, so, $ 440,556 were sold and invoiced to Zhong Nan Fu Rui in the year of 2011. The Company also sold parts and other related service to General Electric Company for $ 197,560. The Company also had other tooling and service income of $ 11,825. In summary, for the period of January 1 to December 31, 2011, the Company incurred the total gross sales of $ 13,809,066. And the Company had sales discount and return of $ 28,692, so, a total of $ 13,780,374 net sales were recorded. 5 Our Supplier The products we will sell are manufactured in China by Zhong Nan Fu Rui Mechanical Electronics Manufacturing Co., Ltd. (“Zhong Nan Fu Rui”). It was established in 2005 specializing in home appliance components and subassemblies manufacturing, and located in Qingdao City, Shandong Province, China. On September 18, 2007, amended June 25, 2008 and further amended on August 4, 2008, Flurida Group, Inc. signed a five year distribution agreement with Zhong Nan Fu Rui Mechanical Electronics Manufacturing Co., Ltd. Zhong Nan Fu Rui is a Chinese manufacturing company owned 100% by Mr. Jianfeng Ding our president. Under the terms of the agreement Zhong Nan Fu Rui authorizes Flurida to be its exclusive sales agent for the ice making product lines, including icemaker and ice water dispensing systems. The ice making product lines shall include the products that Zhong Nan Fu Rui developed before the agreement signed and the products that will be developed solely by Zhong Nan Fu Ruiduring the term of the agreement. Zhong Nan Fu Rui is the exclusive supplier of the products we sell. Although the distribution agreement requires that the purchase price we will pay for these products will be comparable to what we would have paid a non-related party in arm’s-length transactions, Mr. Ding may face a conflict in calculating the price the products are sold to us and the determining amount of products we purchase. However, because Mr. Ding has a fiduciary duty to us and our shareholders, he has indicated that he will assure strict adherence to this provision of the agreement and will not require us to purchase a quantity of products in excess of that which we can reasonably afford or reasonably expect to sell in within two to three months of our purchase of the products. Flurida Group also purchased the products from suppliers, Qingdao Fubida Electronics Co., Ltd, Shanghai Fulu International Trading Co., Ltd, and Chuzhou Fuda Mechanical and Electronics Co., Ltd on purchase orders basis. Qingdao Fubida Electronics Co., Ltd, owned 100% indirectly by Jianfeng Ding and Yaru Huang, husband and wife. Qingdao Fubida Electronics Co., Ltd is a manufacturing company, and it was established in 2003 specializing in home appliance control components and subassemblies manufacturing, and located in Qingdao City, Shandong Province, China. The plant space is around 70,000 sq ft. 14units injection molding machine up to 600 metric tons. Shanghai Fulu International Trading Co., Ltd. a trading company established in 2007, located at Shanghai, China, 100% owned indirectly by Jianfeng Ding and Yaru Huang. Chuzhou Fuda Mechanical & Electronics Co., Ltd. owned 100% indirectly by Jianfeng Ding and Yaru Huang, husband and wife is an appliance components and sub-assemblies manufacturer established on March 18, 2008. Chuzhou Fuda is located in Chuzhou City, Anhui Province, China. The plant space is around 100,000sq. ft. with 18 molding machine up to 800 metric ton and 6 assemblies lines for appliance components and assemblies. At the year ended December 31, 2010, the Company had ending inventory $1,533,220 that was purchased from Zhong Nan Fu Rui and ChuZhou FuDa. For the fiscal year ended December 31, 2011, the Company had total purchase of $ 12,641,713. At the periods ended of December 31, 2011, the company had total of 29,106 Icemakers and 535,680 pieces motors inventory at a value $ 1,803,674. For the period of January 1 to December 31, 2011, the company had freight cost of $ 27,460 and other cost of $ 1,431. Therefore, in the fiscal year ended December 31, 2011, the Company incurred a total cost of good sold of $ 12,400,149. Customers We sell our product to refrigerator manufacturers such as Electrolux North America, Electrolux Italy, Electrolux Hungary, Electrolux Sweden, Electrolux Australia, Master Precision Global LLC, Stanco Metal Products Inc. 6 Markets We sell our products in United States, Mexico, China, Europe, and Australia. Marketing Our products will be sold directly by our officers, directors and employees to customers and potential customers. We will locate these customers primarily by personal contacts or referrals. Our Competition and Our Market Position Competition within the appliance parts industry is intense. We will compete with both large scale state-owned enterprises and smaller scale private companies. In addition, we also face competition from international appliance parts resellers. Many of our competitors have substantially greater financial, marketing, personnel and other resources than we do. Our major competitor in ice maker market is Nidec Servo Corp (formal Japan Servo Co., Ltd.) and Nidec Sankyo Corp. Nidec Servo and Nidec Sankyo are both headquartered in Japan. Nidec Servo produces the aluminum tray icemaker. Nidec Sankyo produces twisted icemaker. Our major competitors in motors for refrigerators or freezers are AO Smith in USA market, EBM in Germany, MES in Switzerland for Europe market, and Hua Yi Co., Ltd. in China market. We compete with these and other suppliers based upon: Our larger and more focused design group We offer a wider range of products. Our products are cost effective, but with highest quality control standard, all passed the ISO 9000 and UL; VDE certification. We sell in a broader market throughout the world while our most competitors’ products are only sold in regional markets. Research and Development We have incurred research and development expenses in the 2011 for the total of $15,191.16. Our Intellectual Property We have no intellectual property. 7 Our Employees We have the following number of full time employees: Clerical –0 Operations – 3 Administrative – 1 Management – 3 Engineers - 3 Sales – 1 We have no part time employees. We have no collective bargaining agreement with our employees. We consider our relationship with our employees to be excellent. Additional Information We are a public company and file annual, quarterly and special reports and other information with the SEC. We are not required to, and do not intend to, deliver an annual report to security holders. You may read and copy any document we file at the SEC’s public reference room at treet, N.E., Washington, D.C. 20549. You can request copies of these documents by writing to the SEC and paying a fee for the copying cost. Please call the SEC at 1-800-SEC-0330 for more information about the operation of the public reference room. Our filings are also available, at no charge, to the public at http://www.sec.gov. Item 2. Description of Property We rent the following property: Flurida Group USA, Inc. Address: is located at 22 W. Washington St., Suite 1500, Chicago, IL 60602. · Name of Landlord: Regus Group · Term of Lease: September 1 2010, to Sep 30, 2012 · Monthly Rental: $219 · Adequate for current needs: √ Yes Flurida Group USA, Warehouse Location · Address: 24ain ST, Carson, CA 90745 · Name of Land Lord: 24ain Street, LLC · Term of Lease: September 1, 2010 to August 31, 2012 · Monthly Rent: $ 3,876 · Square Feet: Approximately 5,168 square feet · Adequate for current needs: Yes We do not intend to renovate, improve, or develop properties. We are not subject to competitive conditions for property and currently have no property to insure. We have no policy with respect to investments in real estate or interests in real estate and no policy with respect to investments in real estate mortgages. Further, we have no policy with respect to investments in securities of or interests in persons primarily engaged in real estate activities. Item 3. Legal Proceedings We are not a party to any material legal proceedings nor are we aware of any circumstance that may reasonably lead any third party to initiate material legal proceedings against us. Item 4. Submission of Matters to a Vote of Security Holders None 8 PART II Item 5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Trading History Our common stock is quoted on the Over-The-Counter Bulletin Board under the symbol “FLUG.” Bid Information* Financial Quarter Ended High Bid Low Bid December 31, 2011 $ $ September 30, 2011 $ $ June 30, 2011 $ $ March 31, 2011 $ $ December 31, 2010 $ $ September 30, 2010 $ $ June 30, 2010 $ $ March 31, 2010 $ $ * The quotation do not reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. Dividends We have never declared or paid any cash dividends on our common stock. For the foreseeable future, we intend to retain any earnings to finance the development and expansion of our business, and we do not anticipate paying any cash dividends on our common stock. Any future determination to pay dividends will be at the discretion of the Board of Directors and will be dependent upon then existing conditions, including our financial condition and results of operations, capital requirements, contractual restrictions, business prospects and other factors that the Board of Directors considers relevant. Each holder of our Series A preferred stock is entitled to a 10% per annum cumulative dividend. 9 There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends. The Nevada Revised Statutes, however, prohibit us from declaring dividends where, after giving effect to the distribution of the dividend: ● we would not be able to pay our debts as they become due in the usual course of business; or ● our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of stockholders who have preferential rights superior to those receiving the distribution, unless otherwise permitted under our articles of incorporation. Securities Authorized for Issuance Under Equity Compensation Plans At December 31, 2011, we have one compensation plan in place, entitled 2009 Stock Incentive Plan. This plan was approved by our Board of Directors on July 10, 2009. Numberof Securitiesto beissuedunder Plan Weighted-Average exercisepriceof outstandingoptions Numberofsecurities remainingavailable for furtherissuance $ Item 6. Selected Consolidated Financial Data Not required. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation Overview Our business is the sale of appliance parts in Asia, Europe, Australia, North and South America. The main products that we sell to these markets are icemakers, motors, ice water dispensing system, and appliance assemblies. These parts are manufactured in China by Zhong Nan Fu Rui Mechanical Electronics Manufacturing Co., Ltd. (“Zhong Nan Fu Rui”) Zhong Nan Fu Rui was established in 2005 specializing in home appliance components and subassemblies manufacturing, and located in Qingdao City, Shandong Province, China. On September 18, 2007, amended June 25, 2008 and further amended on August 4, 2008, Flurida Group, Inc. signed a long-term distribution agreement with Zhong Nan Fu Rui Mechanical Electronics Manufacturing Co., Ltd. Zhong Nan Fu Rui is a Chinese manufacturing company owned 100% by Mr. Jianfeng Ding, our president. 10 Flurida Group also purchased the products from suppliers, Qingdao Fubida Electronics Co., Ltd, Shanghai Fulu International Trading Co., Ltd, and Chuzhou Fuda Mechanical and Electronics Co., Ltd on purchase orders basis. Qingdao Fubida Electronics Co., Ltd, owned 100% indirectly by Jianfeng Ding and Yaru Huang, husband and wife. Qingdao Fubida Electronics Co., Ltd is a manufacturing company, and it was established in 2003 specializing in home appliance control components and subassemblies manufacturing, and located in Qingdao City, Shandong Province, China. The plant space is around 70,000 sq ft. 14units injection molding machine up to 600 metric tons. Shanghai Fulu International Trading Co., Ltd. a trading company established in 2007, located at Shanghai, China, 100% owned indirectly by Jianfeng Ding and Yaru Huang. Chuzhou Fuda Mechanical & Electronics Co., Ltd. owned 100% indirectly by Jianfeng Ding and Yaru Huang, husband and wife is an appliance components and sub-assemblies manufacturer established on March 18, 2008. Chuzhou Fuda is located in Chuzhou City, Anhui Province, China. The plant space is around 100,000sq. ft. with 18 molding machine up to 800 metric ton and 6 assemblies lines for appliance components and assemblies. Wesell the following types of appliance parts: · Automatic Refrigerator Build-in Icemaker:The automatic refrigerator build-in icemaker is designed for household refrigeration products, such as refrigerator, under-counter refrigerator, freezer to make the ice cubes automatically. · Refrigerator Through-Door Ice Water System:Refrigeration Through-Door Ice Water System is the system that stores the ice cubes harvested from the icemaker, delivered and dispensed the ice, crushed ice or water to the refrigerator door through the electronic control system at the front of the refrigerator door. The through-door ice water system normally includes the following assemblies: ice bucket assembly, motor rail assembly, module assembly, facade assembly, housing assembly. The ice bucket assembly and the motor rail assembly can be located in the freezer, in the refrigerator door and or sealed chamber in the refrigerator. The module assembly, facade assembly and housing assembly vary according to the specific design from each client. · Shade Pole Motor and Motor Assembly for Refrigerator or Freezers:The shade pole motor and motor assembly is a key part for refrigerators or freezers. Flurida Group Inc’s motor part is designed and specified for the refrigerators or freezers made by Electrolux, an US company with headquarter in Charlotte, NC. Flurida also supplies the motors and motor assemblies to Electrolux Europe facilities in Italy and Hungary. 11 Results of Operations For the fiscal years ended December 31, 2011 vs. December 31, 2010. Revenue For the fiscal year ended December 31, 2010, the Company had net total revenue of $11,208,925 to the Company’s Europe, North and South America customers. For the fiscal year ended December 31, 2011, the Company had net total revenue of $13,780,374, which was increased nearly 23% than the year 2010 total revenue of $ 11,208,925. For the year ended December 31, 2011, the Company sold icemakers and motors to, Electrolux USA, located at Charlotte NC for sales of $ 10,022,371. The motors were manufactured and supplied by Zhong Nan Fu Rui; all the motors were shipped out at FOB shipping point Qingdao, China.And the icemakers were manufactured and supplied by ChuZhou FuDa Mechanical & Electronics Co., Ltd; all the icemakers were shipped out at FOB shipping point Nanjing, China. The Company sold motors to another US company, Master Precision Global (MPG), a sub-assembler to Electrolux, for $ 461,056. The motors were manufactured and supplied by Zhong Nan Fu Rui, and shipped out at FOB shipping point at Qingdao, China. The company also sold motors, to Stanco Metal Products for $40,902; the motors were manufactured and supplied by Zhong Nan Fu Rui, and all of those parts were shipped out at FOB shipping point at Qingdao, China. The Company also sold Motors to Electrolux –ST. Cloud for $ 244,775. The motors were manufactured and supplied by Zhong Nan Fu Rui. and shipped out at FOB shipping point at Qingdao, China. For the fiscal year ended December 31, 2011, the Company sold icemakers, components, and tooling service to Electrolux –Australia for $ 519,428. The icemakers were manufactured and supplied by Chu Zhou Fu Da Mechanical & Electronics; all the icemakers were shipped out at FOB shipping point Nanjing, China. The Company also sold DAC Boxes to Electrolux –Sweden for $ 36,107. The DAC Box were manufactured and supplied by Qingdao Fu Bi Da; all the DAC Boxes were shipped out at FOB shipping point Qingdao, China. The Company sold DAC Boxes, Deflector, push buttons, Magnets, Motors and other related parts to Electrolux –Italy for total $ 580,527. The DAC Boxes, Magnets, Motors and other related parts were manufactured and supplied by Zhong Nan Fu Rui, and Qingdao Fu Bi Da; all the DAC Boxes magnets, and motors were shipped out at FOB shipping point Qingdao, China. The Company also sold DAC Boxes, Magnets, Motors, and other related parts to Electrolux – Hungry for total $ 900,806. The DAC Boxes, magnets and Motors were manufactured and supplied by Zhong Nan Fu Rui, and Qingdao Fu Bi Da respectively; all the DAC Boxes magnet, and motors were shipped out at FOB shipping point Qingdao, China. The Company sold Motors and other parts to Electrolux – Do Brasil for $ 6,828. The motors were manufactured and supplied by Zhong Nan Fu Rui. and shipped out at FOB shipping point at Qingdao, China. The company sold Motors, icemakers, and some related refrigerator appliance parts to North Carolina Electrolux Major Appliances, Inc for $ 299,927. The parts were manufactured and supplied by Zhong Nan Fu Rui, and were shipped out at FOB shipping point at Qingdao, China. The company sold Thermosatl and icemakers to an US company, Exact Peplacement Parts for $ 45,797. The parts were manufactured and supplied by Zhong Nan Fu Rui, and were shipped out at FOB shipping point at Qingdao, China. The company also sold Thermostat to an US company, JC Technology Industries Inc for $ 600. The parts were manufactured and supplied by Zhong Nan Fu Rui, and were shipped out at FOB shipping point at Qingdao, China. For the period of January to December 2011, the Company sold thermostats and other related key parts for icemakers and motors, to Zhong Nan Fu Rui. The parts were used for the icemakers and motors. Flurida Group purchased the parts from Wako Electronics, Inc., an US Company located at Louisville, KY 40299.Flurida Group also sold Rocker Switch, the key parts for icemakers, to Zhong Nan Fu Rui.The parts, Rocker Switch, were used for the icemakers .The Company purchased the parts, Rocker Switch, from CW Industries, an US Company located atSouthampton, PA; and also Flurida Group purchased some other related key parts from corporate America, and then sold to Zhong Nan Fu Rui. Flurida Group, Inc. addsaveraged 5% - 10% margin based on the cost of purchase, then sold to them, so, $ 440,556 were sold and invoiced to Zhong Nan Fu Rui in the year of 2011. 12 The Company also sold parts and other related service to General Electric Company for $ 197,560. The Company also had other tooling and service income of $ 11,825. Jan - Dec 2011 Jan - Dec 2010 Electrolux- Australia Electrolux-Anderson-US Electrolux-Mexico Eelectrolux Major Appliance Eelectrolux Do Brasil Electrolux - St. Cloud Electrolux - Sweden Electrolux Italy Eletrolux Hungry Key Tronic Corporation WA JC TEC INDUSTRIES INC MASTER PRECIDION GLOBAL LLC(MPG) QINGDAO FLURIDA FLECTRONIC CO.,LTD Stanco Metal Products Inc ZhongNanFuRui Electrolux Brasil Electrolux-Belgium Chuzhou FuDa Exact Replacement Parts DEL VISIONARIES Bio Watch (Thailand) Domestic LLC General Electric Company Shamrock OEM TOTAL In summary, for the period of January 1 to December 31, 2011, the Company incurred the total gross sales of $ 13,809,066. And the Company had sales discount and return of $ 28,692, so, a total of $ 13,780,374 net sales were recorded, comparing with the $ 11,208,925 for the year 2010, increase of 23%. 13 In both 2011 and 2010 sales, more than 80% of total revenues were generated through Electrolux controlled subsidiaries in various countries. Electrolux Group operated its each subsidiary independently in each country, and all the sales orders and sales contracts were negotiated and signed independently. Accordingly, we believe that lack of one or a few subsidiaries of Electrolux sales order may have effect on our overall sales revenue, but the effects were slightly reduced in 2011 vs 2010. We signed long-term distribution agreement with various Electrolux subsidiaries, the risk of loss the contracts with Electrolux is significantly low. Cost of Revenue Our Costs of Goods Sold, as we expected will increased slightly due to increasing Chinese Yuan’s currency exchange rate, labor costs, and raw materials. We anticipate this trend to continue and may adjust our unit price upward to reduce the impact of rising costs. For the fiscal year ended December 31, 2010, the Company incurred a total cost of good sold of $9,985,444, for the purchases of parts, motor, and icemakers for the total sales of $ 11,208,925. At the year ended December 31, 2010, the Company had ending inventory $1,533,220 that was purchased from Zhong Nan Fu Rui and ChuZhou FuDa. From the year ended December 31, 2011, Flurida Group, Inc. purchased Motors and parts from Zhong Nan Fu Rui at total cost of $ 9,106,575 for FOB shipping point at Qingdao, China. Flurida Group, Inc. also purchased Motors, Deflectors, Icemakers, Magnets, Dac boxes, and other related parts from Qingdao Fubida Electronics Co., Ltd. at total cost of $ 946,212 for FOB shipping point at Qingdao, China. The Company purchased Icemakers and parts from ChuZhou FuDa at total cost of $ 2,100,901 for FOB shipping point at Nanjing, China. In addition, Flurida Group, Inc. purchased Magnets, Icemakers, Timers and related parts from Shanghai Fulu International Trading Co., Ltd., at total cost of $116,135 for FOB shipping point at Shanghai, China. To manufacture the related refrigerator appliance parts, Zhong Nan Fu Rui and Qingdao Fubida Electronics Co., needs key parts made in USA, which were purchased through Flurida Group, Inc. in USA.The costs of purchasing the parts were $ 371,889 in year 2011. In summary, for the period of January to December 31, 2011, the Company had total purchase of $ 12,641,713. At the periods ended of December 31, 2011, the company had total of 29,106 Icemakers and 535,680 pieces motors inventory at a value $ 1,803,674. For the period of January 1 to December 31, 2011, the company had freight cost of $ 27,460 and other service cost of $ 1,431. Therefore, in the fiscal year ended December 31, 2011, the Company incurred a total cost of good sold of$ 12,400,149 which was increased nearly 24 % comparing to the year 2010 cost of goods sold of $ 9,985,444. The increase of cost of goods sold was due to the sales increase, increasing Chinese Yuan’s currency exchange rate, labor costs, and raw materials. The cost of goods sold in the Statements of Operations includes costs of products purchased from suppliers, shipping costs or freight in costs for the products shipping FOB port China, warehouse costs, and other costs if any directly related to the products inspection, duty and custom taxes of products, internal transfer costs if any. The selling, general and administrative expense includes operation expense such as travel, professional, office rent, telephone, certification fees, wages and salaries for management and administrative employees, and other expense related to operation. There was no allocation of portion of any selling, general and administrative expense to the cost of goods sold. 14 Our gross margin may not be comparable to those of other entities, since some other entities may include all or allocate portion of the costs related to their distribution network into cost of goods sold. Expense Our operation expenses consist of selling, general and administrative expenses, and research & development expenses, and depreciation expenses: Operating Expense Year Ended Year Ended December 31, December 31, Administration Expense Bad Debt Expense Bank Service Charges Business operation tax - Business Registration Certification Fee Computer and Internet Expenses Credit card Finance Charge 60 Depreciation and amortization expenses Dues and Subscriptions - Flurida Europe Operating Expense - Fuel charge Gift and Promotion Industry Show - Insurance Expense Meals and Entertainment Office Supplies Parking fee Payroll Europe - - Payroll Expense - ER Payroll Expenses - EE Penalty & Fine Expenses - Postage & Shipping Professional Fees Rent Expense Repairs and Maintenance Research and development Expense - Service Cost - Telephone Expense Travel Expense air agent fee Airfare Car Rental Hotel Expense Local Transportation Travel Expense - Other Total Travel Expense Utilities Total Expense $ $ 15 Starting from January 2010, Flurida Group had salaries for officers Jianfeng Ding, Yaru Huang, and Ying Zhong for $200,000, $70,000, and $ 70,000, and had a bonus of $ 50,000, $ 10,000, and $ 10,000 at year end respectively.And Flurida Group USA hired two employees to taking care of the office and marketing activities, therefore, the Company incurred a total payroll expense of $492,093 for the year end December 31, 2010. For maintaining and operating the business, the Company expensed a total of $ 157,985 professional fee, which included the accounting and auditing service, commission and consulting fee for enlarge sales volume, SEC filling fee and other professional expenses. In order to increasing the sales in Europe and North America, the Company expensed $ 68,234 certification fees on the products we sold or exported in the period of January 1 to December 31, 2010. Due to the raise of sale volume and customers, the Company had travel expenses of $ 76,202. Started from January 2011, Flurida Group had salaries for officers Jianfeng Ding, Yaru Huang, and Ying Zhong for $350,000, $80,000, $ 80,000. And Flurida Group USA hired employees to taking care of the office, research and development, and marketing activities, therefore, the Company incurred a total payroll expense of $ 619,430 for the year end December 31, 2011. For maintaining and operating the business, the Company expensed a total of $95,009 professional fee, which included the accounting and auditing service, commission and consulting fee for enlarge sales volume, SEC filling fee and other professional expenses. In order to increasing the sales in Europe and North America, the Company expensed $ 73,832 certification fees on the products we sold or exported in the period of January 1 to December 31, 2011. Due to the raise of sale volume and customers, the Company had travel expenses of $ 93,592. We have set up a Research & Development Center at LA location in 2011 and had equipment and research development expenses of $15,191. We expect selling, general, and administrative expenses to increase in future periods as we initiate a number of marketing and promotional activities. Income Taxes We are subject to income taxes in the U.S., while the subsidiary in Italy is subject to the income tax laws of Italy.We incurred income tax expense of $ 153,641 and $128,556 for the year ended December 31, 2011 and 2010 respectively. As of December 31, 2011, the company had income taxes payable of $ 0. NetIncome (Loss) We had a net income of $ 200,501 and $211,205 for the year ended December 31, 2011 and 2010 respectively. Commitments and Contingencies The Company has signed a long-term distribution agreement with Zhong Nan Fu Rui Mechanical Electronics Manufacturing Co., Ltd. Zhong Nan Fu Rui is a Chinese manufacturing company owned 100% by Mr. Jianfeng Ding, also the founder of Flurida Group, Inc. Also, On June 2008, the company signed a consigned inventory agreement with an US company, Electrolux Home Products DE Mexico, S.A.DEC.V (Electrolux). Foreign Currency Translation The Company has determined the United States dollars to be its functional currency for Flurida Group USA; People’s Republic of China Chinese Yuan Renminbi to be its functional currency in Flurida Qingdao office; and European Euro to be its functional currency for our Italian subsidiary. Assets and liabilities were translated to U.S. dollars at the period-end exchange rate. The exchange rate of issuance of common stocks to shareholders was used as one U.S. dollar to6.83 Chinese Yuan (RMB). Statement of operations amounts were translated to U.S. dollars using the historic rate, i.e., the rate at first date of each month during the year. Gains and losses resulting from translating foreign currency financial statements are accumulated in other comprehensive income (loss), a separate component of shareholders’ equity. 16 Liquidity and Capital Resources At December 31 At December 31 Current Ratio Cash $ $ Woking Capital $ $ Total Assets $ $ Total Liabilities $ $ Total Equity $ $ Total Debt/Equity *Current Ratio Current Assets /Current Liabilities **Working Capital Current Assets - Current Liabilities *** Total Debt / Equity Total Liabilities / Total Shareholders Equity. The Company’s overall working capital was increased in 2011 comparing to the year 2010, due to the overall increase of the cash flow, decrease of accounts receivable, and decrease of the accounts payable; also, the Company’s current ratio was increased in 2011 comparing to the year 2010 due to the decrease of the accounts receivable. Currently the Company has a sales agreement with Electrolux, such agreement require the Company to supply the motors, ice makers, and other parts based on Electrolux’s needs. The management projected that the needs for our Company’s products shall be stable with slight increase worldwide. However, due to the consignment arrangement with Electrolux, the Company would keep certain level of consignment inventory to meet the Electrolux’s requirements. In addition, due to the consignment terms with Electrolux, the sales would be recognized when the Electrolux withdraw the products or the consignment inventory at Electrolux’s warehouse for 60 days. In our due course of business dealing with Electrolux’s consignment sales, all the sales incurred in 2011 were for the products withdrew before the 75 days terms, i.e., the products might be considered as sales automatically based on the consignment terms. After the products withdrew by Electrolux, the Company may receive the payment in 7 days with discount through DB Supplier Fincance, 17 Our activities for generating cash flows were operating activities in 2011 and 2010. There were no investing and financing activities incurred for the year 2011, and 2010. The management will continue to improve our current business on marketing. customer servicesand general administrative activities effectiveness, alsowe focus on develop our new products such as electronic ice maker and high efficiencyLED products . We predict those products will be ready in the market later in 2012 . Specifically, the management still believes that within the operating activities, the efforts of collecting accounts receivables and making payments of accounts payables still are the primary factors for the changes of cash flows in the year 2011 or later. The Company had cash and cash equivalents of $ 741,230 at December 31, 2011 and $1,348,331 of working capital and $992,825 at December 31, 2010 and $ 1,094,366 of working capital. The total debt of $ 1,962,891 for December 31, 2011 included total of $ 1,217,635 for Zhong Nan Fu Rui, $ 434,976 for Chu Zhou Fu Da, $ 134,061 for Qiongdao Fu Bi Da, $ 32,625 for Shang Hai Fu Lu International Trading, and $ 57,135 for US suppliers, $ 54,872 for salary and payroll tax payable, and $ 20,952 for all other account payable ,and $ 10,635 unearned revenue. The total debt of $3,714,319 for December 31, 2010 included total of $3,632,648 accounts payable for Zhong Nan Fu Rui $2,850,573, for Chu Zhou FuDa $308,898, for Qiongdao Fu Bi Da $315,643, for Shang Hai Fu Lu International Trading $32,625, and $39,835 for US suppliers; as well as $75,943 for salary and payroll tax payable, $79,307 for income tax payable, and $9,131 for all other account payable. Our independent auditor has indicated that our lack of operating history and financial resources raise substantial doubt about its ability to continue as a going concern. The financial statements do not include adjustments that might result from the outcome of this uncertainty and if the Company is unable to generate significant revenue or secure financing, then the Company may be required to cease or curtail its operations. However, due to the close relationship between the Company and it’s supplier, Zhong Nan Fu Rui, which is 100% owned by the founder, Jianfeng Ding, Zhong Nan Fu Rui’s current customers can be served by the Company for the same quality of products and services. Besides, as of December 31, 2011, the cash and cash equivalent balance was $ 741,230 , the management believes that the revenues will be generated and its cash flows will be maintained to cover its operational costs and the risk of going concern in long term is significantly low. Interest Rate Risk We do not have significant interest rate risk, as our debt obligations (i.e., notes payables to shareholders which can be converted to common stocks). The annual interest rate of notes payable is 8%, and the interest expense would be accrued if the notes were not converted to common shares, and the notes holders request the Company for repayment of principles plus the interest. Seven non-affiliated loan holders asked the Company for repayment of notes plus interest on April 1, 2008. All remaining loan holders converted their loans to common shares on April 15, 2008. Item 7A. Quantitative and Qualitative Disclosures About Market Risk Not required. 18 Item8. Financial Statements FLURIDA GROUP, INC. Audited Financial Statements As of December 31, 2011 and 2010 19 Table of Contents Independent Auditor’s Report on the Consolidated Financial Statements 21 Balance Sheets 22 Statement of Operation 23 Shareholders Equity 24 Cash Flow Statement 25 Notes to Financial Statements 26 20 Independent Registered Public Accounting Firm’s Auditor’s Report on the Consolidated Financial Statements Board of Directors and Shareholders of Flurida Group, Inc. We have audited the accompanying consolidated balance sheets of Flurida Group, Inc. and Subsidiary Companies as of December 31, 2011 and 2010, and the related consolidated statements of operation, shareholders’ equity, and cash flows for year ended December 31, 2011 and 2010.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Flurida Group, Inc. and Subsidiary Companies as of December 31, 2011, and 2010, and the results of its operations and their cash flows for the year ended December 31, 2011 and 2010 in conformity with accounting principles generally accepted in the United States of America. As discussed in Note F, the Company’s operating history and its customer concentration may raise doubt about its ability to continue as a going concern.The financial statements do not include adjustments that might result from the outcome of this uncertainty and if the Company is unable to generate significant revenue or secure financing, then the Company may be required to cease or curtail its operations. /s/ Enterprise CPAs, Ltd. Enterprise CPAs, Ltd. Chicago, IL March 15, 2012 21 FLURIDA GROUP, INC. CONSOLIDATED BALANCE SHEETS December 31 December 31 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory Total Current Assets $ $ Property, plant and equipment, net $ $ Other assets: Loan to supplier $ $ Accrued interest receivable Security deposit Total Other Assets $ $ TOTAL ASSETS $ $ LIABILITIES & EQUITY Current liabilities: Account payable $ $ Income taxes payable - Unearned revenue Total current liabilities $ $ Stockholders' Equity: Common stock, $0.001 par value; 200,000,000 shares authorized; 38,990,827 shares issued and outstanding. $ $ Paid-in capital Retained earnings Accumulated other comprehensive Income Total stockholders' equity $ $ TOTAL LIABILITIES & EQUITY $ $ 22 FLURIDA GROUP, INC. CONSOLIDATED STATEMENT OF OPERATION Year Ended Year Ended December 31, December 31, Revenues: $ $ Cost of Goods Sold $ $ Gross Profit $ $ Operating expenses: Research and development - Selling, general and administrative expenses Depreciation and amortization expenses Total Operating Expenses Operating Income $ $ Investment income, net $ $ Interest Expense, net - 2 Income before taxes $ $ Income tax expense Net Income $ $ Net Income (Loss) per common share-Basics $ $ Net Income (Loss) per common share-Diluted $ $ Other comprehensive Income(Loss), net of tax: Foreign currency translation adjustments ) Total other comprehensive Income(Loss) $ $ ) Comprehensive Income (Loss) $ $ 23 FLURIDA GROUP, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS EQUITY FOR THE PERIOD ENDED DECEMBER 31, 2011 Additional Accumulated Other Total Common Stock Paid-in Retained Comprehensive Stockholders' Shares Amount Capital Earnings Income (Loss) Equity Balance, December 31, 2009 $ $ $ ) $ $ Adjustment for Exchange rate changes $ ) $ ) Net Income for the year ended December 31, 2010 $ $ Balance, December 31, 2010 $ Adjustment for Exchange rate changes $ $ Net Income for the year ended December 31, 2011 $ $ Balance, December 31, 2011 $ 24 FLURIDA GROUP, INC. CONSOLIDATED STATEMENT OF CASH FLOWS Year Ended Year Ended December 31 December 31 Operating Activities: Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Expense Inventory ) ) Security Deposit - ) Decrease in accrued interest receivable ) Decrease in account receivable ) Decrease in account payable ) Decrease in income tax payable ) Increase in Unearned Income Decrease in credit card payable - ) Net cash provided by operating activities $ ) $ Investing Activities: Purchase Property ) ) Net cash provided by investing activities $ ) $ ) Financing Activities: Proceeds from issuance of common stock - - Loan to supplier ) Net cash provided by financing activities $ $ ) Effect ofExchange Rate on Cash $ $ ) Net increase (decrease) in cash and cash equivalents $ ) $ Cash and cash equivalents at beginning of the period $ $ Cash and cash equivalents at end of period $ $ 25 FLURIDA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE A- BUSINESS DESCRIPTION Flurida Group, Inc. (the “Company”), incorporated under the laws of Nevada on December 19, 2006, with registered address at 502 East John Street, Carson City, NV 89706.Flurida Group, Inc. operates its business in USA as Flurida Group USA, Inc., the Company’s wholly owned branch located in the State of Illinois and has principle office at 22 West Washington ST, Suite 1500, Chicago, IL 60602. Flurida Group leased a warehouse at 24ain Street, Carson, CA 90745. Flurida Group Inc closed its subsidiary Flurida Group European S.R.L (“Flurida European”) in July 2011. The company closed its Flurida Qingdao China office in July, 2009. The Company’s main business includes sourcing, distribution and marketing of appliance parts in Asia, Europe, North and South America. These parts are manufactured in China by Zhong Nan Fu Rui Mechanical Electronics Manufacturing Co., Ltd. (“Zhong Nan Fu Rui”).It was established in 2005 specializing in home appliance components and subassemblies manufacturing, and located in Qingdao City, Shandong Province, China.On September 18, 2007, Flurida Group, Inc. signed a long-term distribution agreement with Zhong Nan Fu Rui Mechanical Electronics Manufacturing Co., Ltd.Zhong Nan Fu Rui is a Chinese manufacturing company owned 100% by Mr. Jianfeng Ding, the founder of the Company. NOTE B – SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect certain amounts reported in the financial statements and disclosures.Accordingly, actual results could differ from those estimates. Basis of accounting The financial statements reflect the assets, revenues and expenditures of the Company on the accrued basis of accounting. 26 FLURIDA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE B – SIGNIFICANT ACCOUNTING POLICIES (Continue) Principles of Consolidation The consolidated financial statements of the Company include the accounts of Flurida Group USA and Flurida Group European S.R.L. All significant intercompany balances and transactions have been eliminated in consolidation. Cash and Cash Equivalents The Company considers all highly-liquid investments with an original maturity of three months or less when purchased to be cash equivalents. Concentration of credit risk The Company maintains its cash in bank accounts which, at times, may exceed the federally insured limits.The Company has not experienced any losses in such accounts and believes it is not exposed to any significant credit risk on cash. Foreign Currency Translation The Company has determined the United States dollars to be its functional currency for Flurida Group USA and European Euro to be its functional currency in European business.Assets and liabilities were translated to U.S. dollars at the period-end exchange rate.Statement of operations amounts were translated to U.S. dollars using the first date of each month during the year.Gains and losses resulting from translating foreign currency financial statements are accumulated in other comprehensive income (loss), a separate component of shareholders’ equity. Security Deposit The Company started having an office in California State from September 2010, which is located at 24ain ST, STE 105, Carson CA 90745.Flurida Group USA Inc made $ 6,264 security deposit for leasing the property. 27 FLURIDA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Property, Plant, and Equipment Depreciation Property, plant, and equipment are stated at cost.Depreciation is being provided principally by straight line methods over the estimated useful lives of the assets. Expenditures for maintenance and repairs, which do not improve or extend the expected useful lives of theassets, are expensed to operations while major repairs are capitalized. The equipments were recorded as fixed asset to depreciate over 7 years and the electronic data processing equipments and furniture were recorded as fixed asset to depreciate over 5 years with straight line method. In the fiscal year 2011, the Company purchased $ 6,057 computers and data processing equipments, and purchased $ 40,507 Furniture and equipments. As of December 31, 2011, the company has furniture, Computer and data processing equipments, and equipments at a cost of $ 94,092, and $ 16,355 of accumulated depreciation expense was recorded. Account Receivable As of December 31, 2011, and 2010, the company had a total of $ 766,318 and $2,282,640 account receivable respectively from it major customers. Detail showed as below. 12/31/2011 12/31/2010 Chuzhou FuDa $
